ACCEPTED
                                                                                            01-15-00456-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      6/17/2015 12:04:10 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK


                                       NO: 01-15-00456-CV


                                 INTHE
                FIRST DISTRICT COURT OF APPEALS OF TEXAS
                            AT HOUSTON, TEXAS


                                 JAGBIR SINGH DHINDSA,
                                        Appellant
                                                     v.
                                 MARTHA JONELL BONIN,
                                       Appellee


                    from the 3281h Judicial District Court
     of Fort Bend County, Texas, The Honorable Ronald R. Pope Presiding
                    Trial Court Case No. 13-DCV-203447


                  APPELLANT'S MOTION TO DISMISS APPEAL


        TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW, Appellant Jagbir Singh Dhindsa and files his Motion to

Dismiss this Appeal and in support hereof, would show this Honorable Court as

follows:

                                                     I.

        Appellant brings this motion pursuant to Texas Rules of Appellate Procedure

42.1 and in compliance with Rule 10.1.

G:\D\DHI02 - Dhindsa, Jagbir\01780 - Modification\Appeal\Motion to Dismiss.wpd

                                               Page 1 of 3
                                                     II.

        Appellant no longer desires to pursue this appeal and prosecute his claims

regarding jurisdiction against Appellee, and respectfully requests this Court to

dismiss this appeal.

                                                     III.

         Maurice Bresenhan Jr. hereby certifies that he or a member of his firm has

conferred with Appellee's lead counsel on appeal, Catherine Hale Herrington, and

Appellee is not opposed to the Court's granting of this motion.

        PREMISES CONSIDERED, Appellant Jagbir Singh Dhindsa respectfully

requests that the Court grant his motion to dismiss the above-entitled and numbered

appeal, with costs to be taxed against the party by whom incurred.

                                          Respectfully submitted,

                                          ZUKOWSKI, BRESENHAN, SINEX & PETRY, LLP

                                               Isl Maurice Bresenhan, Jr
                                          Maurice Bresenhan, Jr.
                                          State Bar Number 02959000
                                          1177 West Loop South, Suite 1100
                                          Houston, Texas 77027
                                          713/965-9969; 713/963-9169 Facsimile
                                          mbresenhan@zbsplaw.com
                                          Counsel for Appellant, Jagbir Singh Dhindsa




G:\D\DHI02 - Dhindsa, Jagbir\01780 - Modification\Appeal\Motion to Disrniss.wpd

                                                Page 2 of 3
                            CERTIFICATE OF CONFERENCE

      I do hereby certify that on June 15, 2015, I have conferred with Appellee's
counsel regarding Appellant's motion to dismiss and Appellee's counsel indicated
to me that Appellee is unopposed to Appellant's request.

                                          /s/ Cynthia Keen Perlman
                                            Cynthia Keen Perlman

                                 CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), and (e),
I certify that I have served this document on all other parties, as listed below, on June
17, 2015, as follows:

       VIA FAX (713) 227-0039 and EMAIL
       Catherine Herrington Hale
       The Herrington Law Firm PC
       405 Main Street, Suite 600
       Houston, Texas 77002

                                      /s/ Maurice Bresenhan. Jr
                                      Maurice Bresenhan Jr.




G:\D\DHI02 - Dhindsa, Jagbir\01780 - Modification\Appeal\Motion to Dismiss.wpd

                                               Page 3 of 3